Name: Commission Decision of 28 June 1978 authorizing Ireland not to apply Community treatment to certain outer garments and clothing accessories and women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A II or 61.02 B (NIMEXE codes 60.05-41, 42, 43, 44; 61.02-48, 52, 53, 54) of the Common Customs Tariff, originating in India and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-18

 nan